GEORGE A. WELSH, District Judge.
This case was brought before the Court on a petition for review of the Referee’s order sustaining the objections of the Trustee to priority claim filed by the Commonwealth of Pennsylvania re: contribution under the Unemployment Compensation Act, 43 P.S. § 751 et seq. This Court is in accord with the opinion filed by Judge Bard in this District in the matter of William Akers, Jr., Co., Inc., 31 F.Supp. 900, in which he states that claims filed by the Pennsylvania Unemployment Compensation Law cannot be regarded as claims for taxes but merely as a debt due to the Commonwealth which under the Chandler Act, 11' U.S.C.A. § 104, is not given priority of payment, and it is therefore ordered and decreed this 10th day of June, 1940, that the Order of the Referee be and hereby is sustained and the petition for 'review by the Commonwealth of Pennsylvania Division of Unemployment Compensation be and the same is hereby denied.